BARKETT, Justice.
We have for review American United Insurance Co. v. Ryan, 549 So.2d 1039 (Fla. 4th DCA 1989), certified to conflict with Industrial Fire and Casualty Insurance Co. v. Cowan, 364 So.2d 810 (Fla. 3d DCA 1978), disapproved, Govan v. International Bankers Insurance Co., 521 So.2d 1086 (Fla.1988), and Thibodeau v. Allstate Insurance Co., 391 So.2d 805 (Fla. 5th DCA 1980), disapproved, Govan v. International Bankers Insurance Co., 521 So.2d 1086 (Fla.1988). We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution.
In affirming the trial court, the district court relied upon its prior ruling in International Bankers Insurance Co. v. Arnone, 528 So.2d 917 (Fla. 4th DCA 1988). Subsequently, we quashed the decision of the Fourth District in Arnone in International Bankers Insurance Co. v. Arnone, 552 So.2d 908 (Fla.1989). Accordingly, we quash the decision of the district court in this case and remand for further proceedings consistent with our decision in Arnone.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, SHAW, GRIMES and KOGAN, JJ., concur.